DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 3/2/2021 wherein claims 1-10, 12-17, and 19-22 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/7/2021 and 3/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17, and 19-22 have been considered but are directed to newly amended language, which is addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, 14-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US 2016/0288330) in view of Noguchi (US 2020/0077010) which claims priority as a Continuation to PCT/JP2017/018348 filed May 16, 2017 and published November 11, 2018 as WO2018211588.

In regard to claim 1, Konolige discloses an apparatus [Fig.2A], comprising: 
	an illumination system to illuminate a surface with a spectrum of light including wavelengths that are visible to a human eye [¶0116; environment 608 may be at least partially illuminated by visible light 610... visible-spectrum artificial lighting (e.g. from incandescent light bulbs, fluorescent light bulbs, light-emitting diodes, etc.), among other possible visible light sources. The visible light 610 may brightly illuminate certain portions, objects, or surfaces within the environment 608, while other portions, objects, or surfaces within the environment 608 are shadowed or dimly lit. Fig.6; visible light (610) projected onto the environment]; 
	a light projecting system to project a plurality of beams of light, wherein the plurality of beams of light comprise light of a wavelength that is invisible to the human eye [¶0117; environment 608 may also be partially illuminated by an infrared projected pattern from the texture projector 602. The texture projector 602 may be an infrared light emitter or infrared projector. For instance, the texture projector may include a light source, projection optics, and a liquid crystal display (LCD) or other method of interrupting light with a pattern. The projected pattern may be a known combination of grids, dots, stripes, spots, horizontal bars, and/or vertical bars, among other shapes. ¶0119;  projected pattern may be a known or otherwise predetermined pattern that is unique combination of shapes], and wherein the plurality of beams of light forms a pattern on the surface when the plurality of beams of light is incident upon the surface [¶0117, ¶0119; surface on which that unique portion is projected. Fig.6; infrared projected pattern from the texture projector (602) is projected onto the surface of the environment]; 
	a light receiving system to acquire a first image of the pattern on the surface  [Fig.6; reflected infrared light received by first optical sensor (604). ¶0121; infrared light image from the infrared projected pattern reflected off the environment 608] and a second two-dimensional image of the surface [Fig.6; reflected visible light received by the first optical sensor (604). ¶0121;  first optical sensor 604 may capture a visible light image from visible light 610 reflected off the environment 608], wherein the light receiving system comprises: 
	an imaging sensor comprising a plurality of photodetectors [¶0091; optical sensor 402 includes an array of photodetectors, such as photodetector 404], wherein the plurality of photodetectors includes a first subset of photodetectors that is sensitive to the spectrum of light including the wavelengths that are visible to the human eye [¶0093; visible-sensing photodetectors. ¶0103;  visible-sensing photodetectors might be used to generate a 2×2 panchromatic image from light in the visible spectrum. Fig.5A; visible photodetectors (504) are a subset of the arrangement of photodetectors (500) of the optical sensor] and a second subset of photodetectors that is sensitive to the wavelength of light that is invisible to the human eye [¶0093; infrared-sensing photodetectors. ¶0103;  8 infrared-sensing photodetectors might be used to generate a 2×2 image from light in a narrow-band infrared spectrum. Fig.5A; infrared photodetectors (506) are a subset of the arrangement of photodetectors (500) of the optical sensor]; and 
	a first bandpass filter [¶0094; array of light filters...  act as a band-pass filter that passes through light whose wavelength is within a particular band, while blocking or attenuating light whose wavelength is outside of that particular band], wherein the first bandpass filter includes at least a first passband whose range corresponds to the spectrum of light including the wavelengths that are [¶0094, ¶0007; The light filter array includes a first plurality of filters configured to pass visible light onto the first plurality of photodetectors... generate a visible light image based on charges from the first plurality of photodetectors] and a second passband whose range corresponds to the wavelength of light that is invisible to the human eye [¶0094, ¶0007; a second plurality of filters configured to pass infrared light within a particular infrared band onto the second plurality of photodetectors... infrared light image based on charges from the second plurality of photodetectors]; and 
	a controller [¶0061] to control the light projecting system to project the plurality of beams of light during a first period of time [¶0117; environment 608 may also be partially illuminated by an infrared projected pattern from the texture projector 602. The texture projector 602 may be an infrared light emitter or infrared projector. For instance, the texture projector may include a light source, projection optics, and a liquid crystal display (LCD) or other method of interrupting light with a pattern], to control the illumination system to emit the spectrum of light during a second period of time [¶0116; environment 608 may be at least partially illuminated by visible light 610. This visible light source may be sunlight or visible-spectrum artificial lighting (e.g. from incandescent light bulbs, fluorescent light bulbs, light-emitting diodes, etc.), among other possible visible light sources], to set a first exposure duration during which the first image is captured by the light receiving system during the first period of time [¶0105-¶0106; length of time with which to expose the photodetectors to light (the exposure time) ... exposure time of the infrared-sensing photodetectors. Fig.6; reflected infrared light is captured by the optical sensor (604) while the environment is illuminated with the infrared projection pattern. ¶0121; first optical sensor 604 may capture... infrared light image from the infrared projected pattern reflected off the environment 608], to set a second exposure duration [¶0105-¶0106; length of time with which to expose the photodetectors to light (the exposure time) ... exposure time of the visible-sensing photodetectors], separate from the first exposure duration [¶0105-¶0106; Different gain values and exposure times may be set for the visible-sensing photodetectors and the infrared-sensing photodetectors, in some implementations... reduce or otherwise set the exposure time of the visible-sensing photodetectors, while not reducing or otherwise changing the exposure time of the infrared-sensing photodetectors. If that robotic system moves into a dark indoor environment, the robotic system may responsively increase the exposure time and/or gain values of the visible-sensing photodetectors and/or the infrared-sensing photodetectors. The robotic system may encounter other scenarios that might require varying the gain values and/or exposure time of the visible-sensing photodetectors, the infrared-sensing photodetectors, or both], during which the second two-dimensional image is captured by the light receiving system during the second period of time [Fig.6; reflected visible light is captured by the optical sensor (604) while the environment is illuminated with the visible light. ¶0121;  first optical sensor 604 may capture a visible light image from visible light 610 reflected off the environment 608], and to calculate a distance to the surface based on the first image [¶0125;  a depth map may be determined based on a single infrared light image captured by either the first optical sensor 604 or the second optical sensor 606. ¶0123;  depth map or depth image may contain information relating to the distances of surfaces of objects in the environment 608. ¶0127; depth map determined from the infrared light images may only require a single infrared light image captured from one of those viewpoints].
	Konolige does not explicitly discloses a lens; a first bandpass filter positioned between the lens and the imaging sensor, control the illumination system to emit the spectrum of light during a second period of time that does not overlap with the first period of time. However Noguchi discloses, 
	an illumination system to illuminate a surface with a spectrum of light including wavelengths that are visible to a human eye [¶0150; light source section 30 includes a first light source 31... The first light source 31 is a light source that emits the visible light. ¶0020-¶0025; first pupil image as an image of the visible light... first light source to emit light in the transmission wavelength band of the first pupil]; 
	a light projecting system to project a plurality of beams of light, wherein the plurality of beams of light comprise light of a wavelength that is invisible to the human eye [¶0150; light source section 30 includes... a second light source 32... second light source 32 is a light source that emits the invisible light (near infrared light). ¶0020-¶0025; second pupil image as an image of the invisible light... second light source to emit light in the transmission wavelength band of the second pupil];
[¶0059; imaging optical system 10 has an imaging lens 14. ¶0146, Fig.14; The imaging device includes the imaging lens 14];
	a first bandpass filter positioned between the lens and the imaging sensor [Fig.2; lens (14) positioned between filter (12) and the subject wherein filter (12) is between the lens (14) and an imaging plane (20). Fig.14; filter (12) positioned between the lens (14) and the image sensor (20)], wherein the first bandpass filter includes at least a first passband whose range corresponds to the spectrum of light including the wavelengths that are visible to the human eye [¶0067; color filter FB corresponding to the B pixel transmits the light in the wavelength band corresponding to blue light, the color filter FG corresponding to the G pixel transmits the light in the wavelength band corresponding to green light, and the color filter FR corresponding to the R pixel transmits the light in the wavelength band corresponding to red light] and a second passband whose range corresponds to the wavelength of light that is invisible to the human eye [¶0067; The color filter FIR corresponding to the IR pixel transmits the light in the wavelength band corresponding to near infrared light];
	a controller [¶0128; imaging device includes a control section 120 that controls the light source section 30] to control the light projecting system to project the plurality of beams of light during a first period of time [Fig.8, ¶0082-¶0083; In the second frame fr2, the light source section 30 emits the invisible light], to control the illumination system to emit the spectrum of light during a second period of time [Fig.8, ¶0082-¶0083; light source section 30 emits the visible light in a first frame fr1] that does not overlap with the first period of time [Fig.8; visible light source and the NIR light source have exclusive and non-overlapping times of illumination. ¶0083; visible light and the invisible light are alternately emitted in a time-division manner], to set a first exposure duration during which the first image is captured by the light receiving system during the first period of time [¶0083; In the second frame fr2, the light source section 30 emits the invisible light, and the captured image data corresponding to the light emission (the second captured image, the IR image data) is generated], to set a second exposure duration, separate from the first exposure duration [¶0083; captured image data corresponding to the respective kinds of the emitted light are alternately generated in a time-division manner. ¶0095; image processing section 110 acquires visible light images and an invisible light image in a time-series manner based on time-series emission of the visible light and the invisible light by the light source section 30 (S101)], during which the second two-dimensional image is captured by the light receiving system during the second period of time [¶0082; the light source section 30 emits the visible light in a first frame fr1. Together with the end of the emission of the visible light, the capturing of the first captured image by the image sensor 20 is completed], and to calculate a distance to the surface based on the first image [¶0084; phase difference between the first pupil image and the second pupil image is detected. That is, the detection of the phase difference requires the captured image data acquired by the emission of the visible light and the captured image data acquired by the emission of the invisible light. ¶0152; estimating a distance to the subject based on the phase difference].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Konolige with the lens as disclosed by Noguchi in order to provide proper focusing of light onto the image pixel array and enabling of auto focus features that allow for proper focusing on a desired subject [Noguchi ¶0097, ¶0151-¶0159]. As disclosed by at least these citations of Noguchi and as known in the art, using a lens arrangement allows proper directing and focusing of incoming light to respective pixels. It would have additionally been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Konolige with the separate illumination times of the visible and invisible light sources as disclosed by Noguchi in order to enable highly accurate phase difference detection [Noguchi ¶0056-¶0058, ¶0071, ¶0086, ¶0162-¶0163]. As disclosed by at least these citations of Noguchi, determining the phase difference between a visible light image and an invisible light image (like those disclosed by Konolige) allows for range determination and ensuring the illumination and image capture is in a time-division manner allows for high accuracy.     
	As disclosed by Konolige, a visible light source and an infrared light source can both illuminate an environment. The infrared light source projects structured light patterns onto object surfaces within the environment. The visible light reflected off objects in the environment is captured by a first subset of photodetectors within a first optical sensor, thus forming a visible light image. The infrared light reflected off objects in the environment is captured by a second subset of photodetectors within the first optical 
	Noguchi, like Konolige, relates to capturing both invisible and visible images using light sources as well as an image sensor with a filter overlaid thereon. As noted above and as shown in Fig.14, Noguchi discloses a lens wherein a wavelength selective filter is placed between the lens and the image sensor. The lens provides setting of a focal length for proper focusing on a desired subject as well as enabling of an auto-focus feature. As additionally noted above and as shown in Fig.8, Noguchi further discloses that a visible light source and an infrared (invisible) light source are alternatively turned on wherein when one source is on and illuminating a subject, the other light source is off and thus the respective times of illumination are not overlapping. As further noted above, during the illumination of the visible light source, a respective visible image is captured (and thus inherently has a first "exposure duration") and during the illumination of the invisible light source, a respective invisible image is captured (and thus inherently has a second "exposure duration" separate from the first). Advantages of time-division illumination are noted above and include highly accurate phase difference determination from invisible and visible images. 

In regard to claim 2, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige in view of Noguchi further discloses, 
[Konolige ¶0121; projected infrared pattern. Noguchi ¶0064; emits the invisible light as the second light (L2). The second light may be either ultraviolet light or infrared light].
	See claim 1 for motivation to combine. 

In regard to claim 3, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige in view of Noguchi further discloses, 
	wherein the spectrum of light including the wavelengths that are visible to the human eye comprise red, green, and blue light [Konolige ¶0113; visible light spectrum (e.g. red light, green light, and blue light). Noguchi ¶0057; light constituting the visible light (for example, red light, green light, and blue light)].
	See claim 1 for motivation to combine. 

In regard to claim 4, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige in view of Noguchi further discloses, 
	wherein the spectrum of light including the wavelengths that are visible to the human eye comprise cyan, magenta, and yellow light [Konolige ¶0091; visible spectrum (e.g. 380 nm to 750 nm). Noguchi ¶0088;  image generated based on at least one of the first to N-th color images is not limited to the Y image data but may be image data obtained by combining the signals of the two image data among the R image data, the G image data, and the B image data. For example, the G image data and the B image data may be used to generate the image data corresponding to cyan, or similarly, the image data corresponding to magenta or yellow may be generated and set as a candidate for the first pupil image. Noguchi ¶0120; complementary color image sensor 20 illustrated in FIG. 11B can be used. Referring to FIG. 11B, Ye corresponds to yellow, Cy to cyan, Mg to magenta, and G to green. In the case of using such a widely known complementary color image sensor as well].
	The examiner notes that the visible spectrum range of 380nm to 750nm encompasses these wavelengths. See claim 1 for motivation to combine. 

In regard to claim 5, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige in view of Noguchi further discloses, 
	wherein the second passband overlaps with a wavelength of light to which the second subset of photodetectors is sensitive [Konolige ¶0094; The light filters may be overlaid on top of the photodetectors such that light incident on a particular photodetector first passes through a respective light filter. Each light filter may act as a band-pass filter that passes through light whose wavelength is within a particular band, while blocking or attenuating light whose wavelength is outside of that particular band. As described herein, photodetectors that are “configured to” capture or detect a certain wavelength of light may be implemented as a photodetector coupled to such a light filter as described above. Noguchi ¶0066; image sensor 20 is provided with color filters (on-chip color filters) transmitting light in the wavelength band corresponding to each pixel, for example. Hereinafter, the color filter corresponding to the R pixel will be represented as FR, the color filter corresponding to the G pixel will be represented as FG, the color filter corresponding to the B pixel will be represented as FB, and the color filter corresponding to the IR pixel will be represented as FIR].
	See claim 1 for motivation to combine. 

In regard to claim 6, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige further discloses, 
	wherein the second passband is narrower than a wavelength of light to which the second subset of photodetectors is sensitive [¶0092; other photodetectors in the array are configured to generate a charge when exposed to an incident beam of light whose wavelength is within the infrared spectrum (e.g. 750 nm to 3000 nm). ¶0007;  second plurality of filters configured to pass infrared light within a particular infrared band onto the second plurality of photodetectors. ¶0137; infrared light described in the method 700 may be light within a particular band of infrared light (e.g. 825 nm to 875 nm, among other possible IR bands). ¶0094-¶0096; Each light filter may act as a band-pass filter that passes through light whose wavelength is within a particular band, while blocking or attenuating light whose wavelength is outside of that particular band].
	As disclosed by Konolige, the filter can pass a particular infrared band while the photodetectors are sensitive to the entire infrared spectrum. 

In regard to claim 7, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige in view of Noguchi further discloses,
	 wherein the first passband is the same the spectrum of light including the wavelengths to which the first subset of photodetectors is sensitive [Konolige ¶0007;  light filter array includes a first plurality of filters configured to pass visible light onto the first plurality of photodetectors. Konolige ¶0091; photodetectors in the array are configured to generate a charge when exposed to an incident beam of light whose wavelength is within the visible spectrum (e.g. 380 nm to 750 nm). Noguchi ¶0067; color filter FB corresponding to the B pixel transmits the light in the wavelength band corresponding to blue light, the color filter FG corresponding to the G pixel transmits the light in the wavelength band corresponding to green light, and the color filter FR corresponding to the R pixel transmits the light in the wavelength band corresponding to red light].
	See claim 1 for motivation to combine. 

In regard to claim 12, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige further discloses, further comprising: 
	wherein the spectrum of light including the wavelengths that are visible to the human eye further includes the wavelength of light that is invisible to the human eye [¶0116-¶0118; Certain visible light sources may, in addition to emitting visible light, emit infrared light that washes out or overcomes the infrared projected pattern]. 

In regard to claim 14, Konolige in view of Noguchi discloses the apparatus of claim 1. Konolige in view of Noguchi further discloses, 
 [Konolige ¶0007;  The light filter array is coupled to the planar array of photodetectors. The light filter array includes a first plurality of filters configured to pass visible light onto the first plurality of photodetectors and a second plurality of filters configured to pass infrared light within a particular infrared band onto the second plurality of photodetectors. The first plurality of filters is interspersed with the second plurality of filters. Konolige ¶0094. Noguchi ¶0067, ¶0070-¶0073].
	See also the citations noted in the rejection of claim 1. See claim 1 for motivation to combine

In regard to claim 15, Konolige in view of Noguchi discloses the apparatus of claim 14. Konolige in view of Noguchi further discloses, 
	wherein the first bandpass filter is further positioned to allow light in the spectrum of light including the wavelengths that are visible to the human eye to pass through to the first subset of photodetectors but to be blocked from passing through to the second subset of the photodetectors [Konolige ¶0007;  The light filter array is coupled to the planar array of photodetectors. The light filter array includes a first plurality of filters configured to pass visible light onto the first plurality of photodetectors and a second plurality of filters configured to pass infrared light within a particular infrared band onto the second plurality of photodetectors. The first plurality of filters is interspersed with the second plurality of filters. Konolige ¶0094. Noguchi ¶0067, ¶0070-¶0073].
	See also the citations noted in the rejection of claim 1 and claim 12. See claim 1 for motivation to combine. 

In regard to claim 16, this claim is drawn to a method including a processing system that corresponds to the apparatus of claim 1 wherein claim 16 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Additionally, both Konolige and Noguchi disclose using processing systems coupled with memory storing instructions to control operations [Konolige ¶0061-¶0062, Noguchi ¶0164] and both Konolige and Noguchi disclose the system can be used for measuring distance 

In regard to claim 17, this claim is drawn to a method corresponding to the apparatus of claim 2 wherein claim 17 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 19, Konolige in view of Noguchi discloses the method of claim 16. Konolige in view of Noguchi further discloses, 
	wherein the first bandpass filter is positioned to allow light in the wavelength of light that is invisible to the human eye to pass through to the second subset of photodetectors but to be blocked from passing through to the first subset of the photodetectors [Konolige ¶0007;  The light filter array is coupled to the planar array of photodetectors. The light filter array includes a first plurality of filters configured to pass visible light onto the first plurality of photodetectors and a second plurality of filters configured to pass infrared light within a particular infrared band onto the second plurality of photodetectors. The first plurality of filters is interspersed with the second plurality of filters. Konolige ¶0094. Noguchi ¶0067, ¶0070-¶0073], and 
	wherein the first bandpass filter is further positioned to allow light in the spectrum of light to pass through to the first subset of photodetectors but to be blocked from passing through to the second subset of the photodetectors [Konolige ¶0007;  The light filter array is coupled to the planar array of photodetectors. The light filter array includes a first plurality of filters configured to pass visible light onto the first plurality of photodetectors and a second plurality of filters configured to pass infrared light within a particular infrared band onto the second plurality of photodetectors. The first plurality of filters is interspersed with the second plurality of filters. Konolige ¶0094. Noguchi ¶0067, ¶0070-¶0073].
	See claim 1 for motivation to combine.

In regard to claim 20, this claim is drawn to a non-transitory computer readable storage medium encoded with instructions that when executed by a processor perform the functions of claim 1 wherein 

In regard to claim 21, Konolige in view of Noguchi discloses the apparatus of claim 3. Konolige in view of Noguchi further discloses, 
	wherein the plurality of photodetectors comprises: a first plurality of photodetectors that is sensitive to visible red light; a second plurality of photodetectors that is sensitive to visible green light a third plurality of photodetectors that is sensitive to visible blue light; and a fourth plurality of photodetectors that is sensitive to infrared light [Konolige ¶0113; “visible-sensing photodetectors” might herein refer to either wide-band visible light photodetectors that capture panchromatic images from all colors of visible light or a combination of photodetectors that detect smaller bands within the visible light spectrum (e.g. red light, green light, and blue light) for capturing color images. Konolige Fig.5B. Noguchi ¶0067, ¶0112].
	See claim 1 for motivation to combine. 	

In regard to claim 22, Konolige in view of Noguchi discloses the apparatus of claim 21. Konolige in view of Noguchi further discloses, 
	wherein the first bandpass filter comprises: a first plurality of passbands that allow visible red light to pass, wherein the first plurality of passbands is positioned over the first plurality of photodetectors [Konolige ¶0007, ¶0094; light filters may be overlaid on top of the photodetectors such that light incident on a particular photodetector first passes through a respective light filter. Konolige claim 12; first plurality of filters comprises a first subset of filters configured to pass red visible light, a second subset of filters configured to pass green visible light, and a third subset of filters configured to pass blue visible light. Noguchi ¶0067]; 
[Konolige ¶0007, ¶0094; light filters may be overlaid on top of the photodetectors such that light incident on a particular photodetector first passes through a respective light filter. Konolige claim 12; first plurality of filters comprises a first subset of filters configured to pass red visible light, a second subset of filters configured to pass green visible light, and a third subset of filters configured to pass blue visible light. Noguchi ¶0067]; 
	a third plurality of passbands that allow visible blue light to pass, wherein the third plurality of passbands is positioned over the third plurality of photodetectors [Konolige ¶0007, ¶0094; light filters may be overlaid on top of the photodetectors such that light incident on a particular photodetector first passes through a respective light filter. Konolige claim 12; first plurality of filters comprises a first subset of filters configured to pass red visible light, a second subset of filters configured to pass green visible light, and a third subset of filters configured to pass blue visible light. Noguchi ¶0067]; and 
	a fourth plurality of passbands that allow infrared light to pass, wherein the fourth plurality of passbands is positioned over the fourth plurality of photodetectors [Konolige ¶0007; second plurality of filters configured to pass infrared light within a particular infrared band onto the second plurality of photodetectors. Konolige ¶0094; light filters may be overlaid on top of the photodetectors such that light incident on a particular photodetector first passes through a respective light filter. Konolige claim 12. Noguchi ¶0067].
	See claim 1 for motivation to combine.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US 2016/0288330) in view of Noguchi (US 2020/0077010) in view of Munoz (US 2016/0157725). 

In regard to claim 8, Konolige in view of Noguchi discloses the apparatus of claim 1. Neither Konolige nor Noguchi explicitly disclose a plurality of coherent beams. However Munoz discloses
 [¶0070; the at least one light source is a light emitting diode (LED) and/or a laser... Laser diodes are semiconductor devices that produce coherent light in the visible or infrared spectrum when current is passed through the diode. In an embodiment, the laser diode is an edge emitting laser diode. In a further embodiment, a VCSEL and/or a plurality of VCSEL will be used as a coherent light source. ¶0087; coherent light source for LSCI is at least one VCSEL, which can optionally be used for depth sensing. ¶0111-¶0113; use of optical elements, coherent light sources... VSCELs provide a substantially coherent light].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Konolige in view of Noguchi with the multiple coherent light sources as disclosed by Munoz in order to enable use of vertical-cavity surface emitting lasers, which are power efficient, small in size and are cost effective [Munoz ¶0070, ¶0087-¶0088]. As disclosed by at least these citations of Munoz, coherent light sources are often used for imaging, including depth sensing, and using one or more coherent vertical-cavity surface emitting lasers provides various advantages in imaging, such as cost and size. 

In regard to claim 9, Konolige in view of Noguchi discloses the apparatus of claim 1. Neither Konolige nor Noguchi explicitly disclose, wherein the light projecting system comprises a vertical cavity surface emitting laser. However Munoz discloses, 
	wherein the light projecting system comprises a vertical cavity surface emitting laser [¶0070; the at least one light source is a light emitting diode (LED) and/or a laser... Laser diodes are semiconductor devices that produce coherent light in the visible or infrared spectrum when current is passed through the diode. In an embodiment, the laser diode is a edge emitting laser diode. In a further embodiment, a VCSEL and/or a plurality of VCSEL will be used as a coherent light source. ¶0087; coherent light source for LSCI is at least one VCSEL, which can optionally be used for depth sensing. ¶0111-¶0113; use of optical elements, coherent light sources... VSCELs provide a substantially coherent light].
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US 2016/0288330) in view of Noguchi (US 2020/0077010) in view of Sumi et al. (US 2019/0297278) (hereinafter Sumi).

In regard to claim 10, Konolige in view of Noguchi discloses the apparatus of claim 1. Neither Konolige nor Noguchi explicitly disclose wherein the bandpass filter comprises an interference filter. However Sumi discloses, 
	wherein the bandpass filter comprises an interference filter [¶0057; each pixel in the near infrared light detection area 3 may be configured such that an interference filter 31R for selectively transmitting near infrared light NIR-R, an interference filter 31G for selectively transmitting near infrared light NIR-G, and an interference filter 31B for selectively transmitting near infrared light NIR-B are provided on the photoelectric conversion layer 11].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Konolige in view of Noguchi with the interference filter as disclosed by Sumi in order to provide a filter that is both thin as well as capable of sharp frequency characteristics [Sumi ¶0065-¶0068, ¶0083, claim 10, claim 17]. As disclosed by Sumi, interference filters allow for sharp spectral transmittance characteristics as well as an overall thin design.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US 2016/0288330) in view of Noguchi (US 2020/0077010) in view of Darty et al. (US 2016/0249810) (hereinafter Darty).


In regard to claim 13, Konolige in view of Noguchi discloses the apparatus of claim 12. Neither Konolige nor Noguchi explicitly disclose, wherein the illumination system includes a second bandpass filter. However Darty disclose, 
	wherein the illumination system includes a second bandpass filter [¶0095-¶0096; each first light source in the plurality of light source sets is covered by a corresponding first wavelength filter whereas each second light source in the plurality of light source sets is covered by a second wavelength filter. ¶0021; first light source of each light source set in the plurality of light source sets is a first multi-spectral light source covered by a first bandpass filter... second light source of each light source set in the plurality of light source sets is a second multi-spectral light source covered by a second bandpass filter. ¶0103].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Konolige in view of Noguchi with the bandpass filter over the light source as disclosed by Darty in order to enable using wavelength selection via a broad light source which provides controlled broadband illumination [Darty ¶0003-¶0006, ¶0197-¶0202, ¶0095-¶0103]. As disclosed by at least these citations of Darty, using bandpass filters over a light source allows for illumination with selected bands of wavelengths, thereby improving overall control of the light source. Darty further discloses advantages of broadband illumination in ¶0201.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        August 3, 2021